963 F.2d 374
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Samuel E. JACKSON, Defendant-Appellant.
No. 91-5341.
United States Court of Appeals, Sixth Circuit.
May 19, 1992.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Samuel E. Jackson was convicted following a jury trial of cocaine possession in violation of 21 U.S.C. § 841(a)(1), of carrying a firearm during the commission of a drug trafficking crime in violation of 18 U.S.C. § 924(c), and of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g).   The district court sentenced Jackson to a total of ninety-nine months imprisonment and this appeal followed.   The parties have briefed the issues.   The appeal has been submitted without oral argument in the absence of a specific request.


4
Upon consideration, we find no error in the decision on review.   Counsel for Jackson assigned as error the trial court's decision to allow a police officer to comment on the use of electronic paging devices ("beepers") to facilitate illegal drug transactions.   We note that defense counsel first 'opened the door' to this line of questioning and that the trial court did not abuse its discretion in permitting the officer to testify as he did on the subject.   United States v. Rey, 923 F.2d 1217, 1221-22 (6th Cir.1991).   The appeal lacks merit.


5
Accordingly, the district court's decision is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation